ORDER

PER CURIAM.
Kim Breit appeals from a judgment of the Circuit Court of Gentry County in favor of the respondents, Gerald and Ber-neice Allen, on their petition to reform a deed for mistake, concerning land purchased by the appellant from the respondents. The respondents alleged in then-petition that the warranty deed, executed by the respondents and delivered to the appellant, and containing a legal description reflecting a conveyance of 120 acres, was intended by the parties to convey only 80 acres.
In her sole point on appeal, the appellant claims that the trial court erred in entering judgment in favor of the respondents on their petition for reformation of the warranty deed for mistake because there was not clear, cogent and convincing evidence in the record establishing that the acreage conveyed under the legal description of the deed was not what was intended by the parties.
Affirmed. Rule 84.16(b).